10 F.3d 808
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.GO-VIDEO, INC., an Arizona Corporation, Plaintiff-Appellant,v.MATSUSHITA ELECTRICAL INDUSTRIAL CO., LTD., Victor Companyof Japan, Ltd., Sony Corporation, the MotionPicture Association of America,Defendants-Appellees.
No. 92-16387.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 3, 1993*.Decided Nov. 26, 1993.

Before:  ALARCON, LEAVY AND KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
This is an appeal from the award of costs.


3
Although the depositions were videotaped, the parties stipulated that the stenographic transcripts, not the videotapes, would be the "official record."   Under this stipulation, the parties had not agreed that the depositions were to be "recorded by other then stenographic means" in the sense of Fed.R.Civ.P. 30(b)(4).  Rather, they agreed that the depositions would be officially recorded by stenography, but allowed any party to obtain a videotape at its own expense.


4
The fees for persons who interpreted trial and deposition testimony and translated documents were reasonably construed as compensation of interpreters under 28 U.S.C. Sec. 1920, particularly because of their dual role.  Of course, the expenses for copies of papers necessarily obtained for use in the case were allowable under 28 U.S.C. Sec. 1920(4).  That the prevailing parties selected only those papers necessary for their motions, instead of filing copies of their entire archives, supports rather than undermines the district court's determination that the copies were necessarily obtained.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3